                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RYAN KERWIN                               :
                                          :
             v.                           :   C.A. NO. 17-CV-5582
                                          :
PARX CASINO, et al.                       :


                                   MEMORANDUM
SCHMEHL, J.       /s/ JLS                                               MARCH 8, 2019

      Plaintiff, a mixed martial arts promoter, brought this pro se antitrust action,

claiming that three Pennsylvania casinos and certain of their parent companies,

management companies and employees conspired to engage in a horizontal group

boycott of Plaintiff’s mixed martial arts events as punishment for Plaintiff having filed a

previous antitrust suit against two other local casinos. Plaintiff claims that the

defendants’ alleged actions violate Section 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiff

also alleges that the defendants’ actions are in violation of the essential facilities

doctrine under Sections 1 and 2 of the Sherman Act. Following the filing of motions to

dismiss by multiple defendants for failure to state a claim, Plaintiff filed a motion for

leave to file an Amended Complaint (ECF 41). The Court granted the motion as

unopposed (ECF 52). Plaintiff subsequently filed an Amended Complaint (ECF 54).

Presently before the Court are five motions to dismiss the Amended Complaint by

various defendants. For the reasons that follow, the motions are granted.

      Plaintiff is the owner of a mixed martial arts (“MMA”) promotion company known

as Xtreme Caged Combat ("XCC"). (Am. Compl., ECF 54 at ¶ 3). Plaintiff alleges that



                                              1
he has promoted MMA events longer than any promoter in the history of Pennsylvania

and that XCC has been in existence for over eight years. (Id. at ¶¶ 3-4).

      The Amended Complaint alleges that: Defendant Parx Casino is a casino with an

attached event center located in Bethlehem, Pa; Defendant Greenwood Gaming &

Entertainment, LLC is the parent company of Parx Casino; Defendant Helmut Perzi is

the Director of Entertainment at Parx Casino; Defendant SugarHouse Casino is a

casino with an attached event center located in Philadelphia, Pa.; Defendant

SugarHouse HSP Gaming LP is the parent company of SugarHouse Casino; Defendant

SugarHouse HSP Gaming Prop Mazz is the parent company of SugarHouse HSP

Gaming LP; Defendant Rush Street Gaming is the managing company which runs and

oversees the operation of the Sugarhouse Casino; Defendant Linda Powers is the Vice

President of Marketing at SugarHouse Casino; Defendant Julia Spieler is the Catering

Sales Manager at SugarHouse Casino; Defendant Erika Joy Erb is the Director of

Marketing at SugarHouse Casino; Defendant Jules Vorndran is the Vice President of &

Casino Operations at SugarHouse Casino; Defendant Sands Casino is a casino with an

attached event center located in Bethlehem, Pennsylvania; Defendant Sands

Bethlehem Event Center is the event center that is attached to the Sands Casino;

Defendant Sands Bethworks Gaming LLC is the parent company of Sands Bethlehem

Event Center; Defendant SMG Worldwide Entertainment & Convention Venue

Management is the facility management company that oversees the daily operations of

Sands Event Center; Defendant James Hines is the General Manager of Sands

Bethlehem Event Center. (ECF 54 at ¶¶ 5-26). .




                                            2
      According to Plaintiff’s Amended Complaint, some time prior to the filing of the

instant matter, Plaintiff filed an antitrust suit in this Court against Valley Forge Casino,

Harrah's Casino, Cage Fighting Championships, and Xtreme Fight Events, among

others, alleging claims of attempted monopolization, refusal to deal, and essential

facility doctrine violations under the Sherman Act and the Clayton Act. (Id. at ¶¶ 35-

36). Specifically, Plaintiff alleges "an illegal monopoly over the production of mixed

martial arts events in all of the casinos in Pennsylvania who had the ability to host such

events." (Id. at ¶ 37). The casinos involved in the monopoly were Valley Forge Casino

and Harrah’s Casino. (Id.) Plaintiff alleges that said monopoly "was procured by David

Feldman (formerly of Xtreme Fight Events and Cage Fury Fighting Champions) who

had gained serious influence over these casinos through various bribes paid to casino

officials." (Id. at ¶ 38.) The parties reached a settlement and, as part of the settlement,

Plaintiff agreed not to promote his MMA events at either the Valley Forge Casino or

Harrah’s Casino. (Id. at ¶ 40).

      Plaintiff now alleges that the three casinos named as Defendants in this matter,

are “acting in concert with one another, are now boycotting plaintiff from being able to

promote his mixed martial arts events at all of their casinos as punishment for filing the

antitrust suit he filed against Harrah’s Casino and Valley Forge Casino.” (Id. at ¶ 42).

Plaintiff alleges that the relevant product market is the “market of mixed martial arts

events.” (Id. at ¶ 27). He alleges that the relevant geographic market is the “Eastern

Pennsylvania Region that surrounds the Essential Casino Venues in question. This

region is comprised of King of Prussia, Chester, Philadelphia, Bensalem and




                                              3
Bethlehem, Pennsylvania as well as the nearby areas surrounding these same

counties.” (Id. at ¶¶ 30-31).

       With regard to Defendant Sands Casino, Plaintiff alleges that the former Director

of Entertainment at Sands Casino and Event Center, Matt Salkowski, allowed Plaintiff

access to hold his MMA events on two separate occasions at the Sands’ event center

even after Plaintiff had filed his initial antitrust suit. (Id. at ¶ 44). Plaintiff alleges that

Salkowski was forced to resign the day after Plaintiff held the second event. (Id. at ¶

51). After Salkowski resigned, he was replaced by defendant James Hines. (Id. at ¶

53). Two months after he promoted his second event at the Sands, Plaintiff spoke with

Hines about doing more mixed martial arts events there. (Id. at ¶ 54). Hines agreed to

allow Plaintiff to hold future events at the Sands’ event center but offered Plaintiff

unfavorable terms and conditions. (Id. at ¶¶ 55-57). Plaintiff alleges that Hines’ intent

was to make it unprofitable for Plaintiff to promote an event at the Sands which would

force Plaintiff to decline the offer without the Sands having to explicitly deny Plaintiff

access. Plaintiff alleges that he had no choice, but to reject the unfavorable terms. (Id.)

       Plaintiff alleges that no other MMA events have taken place at Sands Casino

since Plaintiff’s second event because the Sands drove up the rental fees so high that

doing an event there would be unprofitable. (Id. at ¶ 57). Although Plaintiff alleges that

the increase in rental fees was done to keep Plaintiff out of the Sands, he alleges at

the same time that “no competing promotions have agreed to such inflated terms

either.” (Id.) Plaintiff alleges that boxing events promoted by David Feldman are still

taking place at the Sands on much better terms than were offered Plaintiff. (Id. at ¶ 60).




                                                  4
       With regard to defendant SugarHouse Casino, Plaintiff alleges that on October

27, 2015, he contacted the Casino about conducting his MMA events at the

Sugarhouse event center, which was scheduled to open in March 2016. (Id. at ¶ 61).

After speaking with defendants Julia Spieler and Erika Joy Erb, both of whom seemed

very interested in Plaintiff’s MMA events, Plaintiff submitted a written proposal. (Id. at ¶

63). After receiving Plaintiff’s proposal, Erb spoke with the Vice President of Marketing

at SugarHouse Casino, defendant, Linda Powers. (Id. at ¶ 65). On November 6, 2015,

Erb sent Plaintiff an email informing him that, after speaking with Powers, it was

determined that the “timing is just not right” and that Plaintiff should check back in

June, 2016 to discuss holding an event at the event center in the fall of 2016. (Id.) On

May 9, 2016, Erb informed Plaintiff that SugarHouse had no interest in committing to

any dates for XCC holding a MMA event in the fall of 2016. (Id. at ¶ 69).

       SugarHouse scheduled a boxing event with Hard Hitting Promotions to take

place at the event center on August 26, 2016. (Id. at ¶ 70). On July 20, 2016, Helen

Locura from XCC emailed Erb about XCC holding its own boxing event at the Center.

(Id. at ¶ 71). After the exchange of a series of emails, Erb informed Locuro by email

dated July 29, 2016 that “[w]e are still testing out our involvement with boxing events

and are not ready to commit to anymore at this time. We will reach out once we

internally discuss our future involvement with the sport. Thanks!” (Id. at ¶ 73).

Although Erb had told Plaintiff that SugarHouse was not ready to commit to hosting

any more boxing matches, SugarHouse apparently had already scheduled a second

boxing event with Hard Hitting Promotions for October 28, 2016. (Id. at ¶ 78).




                                              5
      At this point, Plaintiff contacted the ring announcer for SugarHouse and XCC,

Pat Fattore, who offered to speak with the Vice President of Marketing & Casino

Operations at SugarHouse, defendant Jules Vorndran. (Id. at ¶¶ 81-82). Fattore

informed Plaintiff that Vorndran had told him that SugarHouse “would be delighted to

have [XCC] do its events at the casino.” (Id. at ¶ 83). Fattore provided Plaintiff with

Vorndran’s cell phone number. (Id.) On September 1, 2016, Plaintiff called Vorndran

who informed Plaintiff that he “would be delighted to have XCC do its events there”

and offered to give Plaintiff a tour of the facility and contractual details on September 5

or September 6, 2016. (Id. at ¶ 85).

      About an hour later, however, Vorndran called Plaintiff and left a message on

Plaintiff’s voicemail to the effect that he had spoken to “Linda” and that the

SugarHouse would not be interested in having any MMA event until sometime after

January 1, 2017. (Id. at ¶ 86). Plaintiff called Vorndran and was told that the events

center was completely booked for the remainder of 2016, that Plaintiff could not come

to see the events center and that there would be no contractual discussions for an

event in 2017. (Id. at ¶ 88). Plaintiff alleges that “Linda” is defendant Linda Powers, the

Vice-President of Marketing at SugarHouse. (Id. at ¶ 89).

      After speaking with Vorndran, Plaintiff sent an email to Spieler and Erb on

September 1, 2016 informing them of his intention to sue SugarHouse. (Id. at ¶ 90).

The email further stated that “[y]ou are obviously well aware of the previous suit so all

of us know this not a bluff.” (Id.) Plaintiff alleges that Erb called Plaintiff and the

following conversation ensued:




                                               6
(Id. at ¶ 92). Plaintiff alleges that SugarHouse has continued to allow Hard Hitting

Promotions as well as David Feldman to promote boxing events at the casino. (Id. at ¶

95).

       With regard to Parx Casino, Plaintiff alleges that he emailed defendant Helmut

Perzi, the Director of Entertainment for Parx Casino, on May 6, 2017 regarding the

possibility of XCC holding MMA events at the Casino’s event center, which was

scheduled to open in the near future. (Id at ¶101). Plaintiff spoke with Perzi by phone

on May 22, 2017. (Id. at ¶ 106). Following the conversation, Plaintiff emailed Perzi

offering to beat the offer of any other MMA promoter and to guarantee attendance. (Id.

at ¶ 107). Over the next two months, Perzi emailed Plaintiff to tell him that the Parx

Casino was “reviewing its options.” (Id. at ¶¶ 108-111). Plaintiff met with defendant

Perzi on August 1, 2017 to discuss the terms and conditions of a possible relationship

between XCC and Parx Casino. (Id. at ¶¶120-121). Perzi’s offer to Plaintiff included a

$3,000 rental fee and the requirement that Plaintiff provide 100 free tickets to the

Casino. (Id. at ¶ 121). Plaintiff not only agreed to the proposal, but offered to actually

supply the casino with 200 free tickets. (Id. at ¶ 123). In response, Perzi sent Plaintiff

an email which stated, inter alia, “[a]ll of our decisions are not always about the best


                                             7
financials, but with whom we are comfortable working with and we find synergy with to

be successful together.” (Id. at ¶ 124). Ultimately, defendant Perzi contacted Plaintiff

on November 14, 2017 and informed him that Parx Casino was deciding between two

other companies for MMA events at the Casino. (Id. at ¶¶ 128-129).

        Plaintiff further alleges that "[Rob] Haydak and [Cage Fury Fighting

Charnpionships] will now move forward with doing their mma events at Parx Casino's

event center." (Id. at ¶ 131). According to Plaintiff, Mr. Haydak informed him, during an

October 28, 2016 meeting at the Borgata Casino, that CFFC had already agreed to

terms with Parx Casino for CFFC to promote MMA events at Parx Casino. (Id. at ¶¶

112-113).

        Plaintiff alleges that “[a]llowing a competing mma promotion to do their mma

events at the Defendant Casinos, while simultaneously refusing to allow Plaintiff to do

his events there, will result in Plaintiff going out of business.” (Id. at ¶ 137). Plaintiff

further alleges that “[i]f Plaintiff is put out of business by the Defendant Casino’s

horizontal group boycott, it will result in the remaining Mixed Martial Arts promotion [sic]

who has the ability to do events at the Casinos obtaining market power and

monopolistic control over mixed martial arts in the Eastern Pennsylvania region.” (Id. at

138).

        STANDARD OF REVIEW

        The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6)

is set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). After Iqbal, it is clear that

“threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements do not suffice” to defeat a Rule 12(b)(6) motion to dismiss. Id. at


                                                8
663; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ethypharm S.A. France v. Abbott Labs., 707

F.3d 223, 231 n.14 (3d Cir. 2013) (citing Sheridan v. NGK Metals Corp., 609 F.3d 239,

262 n.27 (3d Cir. 2010)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id.

       Applying the principles of Iqbal and Twombly, our Court of Appeals in Santiago

v. Warminster Twp., 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that a

district court in this Circuit must conduct in evaluating whether allegations in a

complaint survive a 12(b)(6) motion to dismiss: First, the court must “tak[e] note of the

elements a plaintiff must plead to state a claim.” Second, the court should identify

allegations that, “because they are no more than conclusions, are not entitled to the

assumption of truth.” Finally, “where there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an

entitlement for relief.” Id. at 130 (quoting Iqbal, 556 U.S. at 675, 679). “This means that

our inquiry is normally broken into three parts: (1) identifying the elements of the claim,

(2) reviewing the complaint to strike conclusory allegations, and then (3) looking at the

well-pleaded components of the complaint and evaluating whether all of the elements

identified in part one of the inquiry are sufficiently alleged.” Malleus v. George, 641

F.3d 560, 563 (3d Cir. 2011).

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must

“show” such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203,


                                              9
210-11 (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged — but it has not ‘shown’ — ‘that the

pleader is entitled to relief.’” Iqbal, 556 U.S. at 679. The “plausibility” determination is a

“context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

       DISCUSSION

       In Count One of the Amended Complaint which asserts a claim against the

defendants for horizontal group boycott, Plaintiff makes the following allegations:

   140.     Parx Casino, Sugarhouse Casino and Sands Casino and Event
            Center, control facilities that host events in plaintiff’s product
            market and regional market that he requires access to in order
            to remain a viable competitor in his commercial industry.
   141.     Parx Casino, Sugarhouse Casino, Sands Casino and Event
            Center, their owners, and Defendants James Hines, Helmut
            Perzi, Erika Joy Erb, Julia Spieler, Jules Vorn Oran and Linda
            Powers collectively entered into a conspiracy to boycott plaintiff
            and his mixed martial arts promotion Xtreme Caged Combat
            from being permitted the ability to promote his mma events
            inside the casino defendant's venues.
   142.     Parx Casino, SugarHouse Casino and Sands Casino and Event
            Center, as well as their owners and employees, are direct
            competitors with one another, and the conspiracy entered into
            between these parties is horizontal.
   143.     This horizontal conspiracy is a per se antitrust violation.
   144.     Parx Casino, Sugarhouse Casino and Sands Casino and Event
            Center, and their owners and employees, have no legitimate
            business reason for not allowing plaintiff and XCC the ability to
            promote his mma events at their casino venues and under fair
            and reasonable terms.
   145.     Parx Casino, Sugarhouse Casino and Sands Casino and Event
            Center's, and their owners and employees, refusal to allow
            plaintiff access into the casino venues to do his mma events


                                              10
           and under fair and reasonable terms has no purpose except to
           stifle competition.
   146.    Parx Casino,·Sugarhouse Casino and Sands Casino and Event
           Center, and their owners and employees, had a unity of
           purpose and a common design and understanding amongst
           and between one another to boycott plaintiff and his MMA
           promotion form the casino venues as punishment for filing his
           antitrust suit against Harrah's and Valley Forge Casino.

(ECF 54 at ¶¶ 141-142; 144-146).

       Section 1 of the Sherman Act prohibits “every contract, combination . . . , or

conspiracy” that unreasonably restrains trade. 15 U.S.C. § 1. All three of these terms

essentially mean that Plaintiff has to plead an agreement or “some form of concerted

action…, in other words, a unity of purpose or a common design and understanding or a

meeting of minds or a conscious commitment to a common scheme . . .” In re Ins.

Brokerage Antitrust Litig., 618 F. 3d 300, 315 (3d Cir. 2010) (citations and internal

quotation marks omitted). “Unilateral activity by a defendant, no matter the motivation,

cannot give rise to a [S]ection 1 violation.” InterVest, Inc. v. Bloomberg, L.P., 340 F. 3d

144, 159 (3d Cir. 2003).

       “To adequately plead an agreement, a plaintiff must plead either direct evidence

of an agreement or circumstantial evidence.” Burtch v. Milberg Factors, Inc. 662 F. 3d

212, 225 (3d Cir. 2011). Direct evidence of a conspiracy is “evidence that is explicit and

requires no inferences to establish the proposition or conclusion being asserted.” Ins.

Brokerage, 618 F.3d at 324 n. 23.

       Plaintiff has failed to plead direct evidence of an agreement. To the contrary,

Plaintiff alleges an agreement to boycott Plaintiff and his MMA events only in the most

conclusory of terms. For example, the sole allegation in the Amended Complaint of an



                                             11
alleged conspiracy states: “[a]ll of the Pennsylvania Casinos, acting in concert with

one another are now boycotting plaintiff from being able to promote his mixed martial

arts events at all of their casinos. . .” (Am. Compl. at ¶ 42) (emphasis added). See also

id. at ¶ 141 (repeating same conclusion with slightly different wording but without

alleging any facts). However, such allegations of a “conclusory nature…are not entitled

to assumptions of truth,” Burtch, 662 F.3d at 225, and Twombly requires more than “a

few stray statements [that] speak directly of agreement.” 550 U.S. at 564; see also

Schuylkill Health Sys. v. Cardinal Health 200, LLC, No. 12-7065, 2014 WL 3746817, at

*7 (E.D. Pa. July 30, 2014) (dismissing conspiracy claims and explaining “most telling

factor” was that Plaintiff “state[d] only in a conclusory fashion that Defendants conspired

to allocate markets or employ identical contract terms”). Indeed, the Amended

Complaint lacks any allegation related to Defendants’ purported group boycott.

       Plaintiff argues that Erb’s email to him in which Erb stated “SugarHouse is never

going to let you in here. If it wasn’t for you, we would have had MMA events here long

ago. You filed that lawsuit, now live with it.” (ECF 77 at 11 (quoting Am. Compl. at ¶ 92))

constitutes direct evidence of a conspiracy. At best, Erb’s statement constitutes

unilateral action on the part of SugarHouse Casino not to do business with Plaintiff.

Plaintiff has not alleged any connection between Erb’s statement and any actions of

employees of Parx Casino and Sands Casino. Indeed, Plaintiff alleges that Erb made

this statement as part of her response to Plaintiff’s earlier email on the same day in

which he threated to sue SugarHouse Casino. (Id. at 92).

       Plaintiff also argues that non-party David Feldman’s alleged revelation of a plot

by Sands Casino to allow Plaintiff to do one promotion at the Sands’ event center in the



                                            12
hope that he would fail constitutes direct evidence. (ECF 77 at 12-13 citing Am. Compl.

at ¶¶ 44-50). Again, even assuming the truth of this allegation, it demonstrates nothing

more than unilateral action on the part of Sands Casino and not a conspiracy between

all three Defendants. In any event, Plaintiff admits that he was in fact allowed to

promote two MMA events at the Sands’ event center even after the filing of his initial

antitrust lawsuit. (Id.) The Court finds that Plaintiff has failed to plead any type of an

agreement at all through allegations of direct evidence.

       Circumstantial evidence of parallel behavior must be pled in “a context that raises

a suggestion of a preceding agreement, not merely parallel conduct that could just as

well be independent action.” Twombly, 550 U.S. at 557, 127 S.Ct. 1955. The law is well-

established that “evidence of parallel conduct by alleged co-conspirators is not sufficient

to show an agreement.” Ins. Brokerage, 618 F.3d at 321; Plaintiff must allege both

parallel conduct and something “more,” commonly referred to as a “plus factor.” Id. A

plus factor could include evidence (1) “that the defendant had a motive to enter into a . .

. conspiracy,” (2) “that the defendant acted contrary to its interests,” or (3) “implying a

traditional conspiracy.” Id. at 321-22. Such facts must “tend to rule out the possibility

that the defendants were acting independently.” Ins. Brokerage, 618 F.3d at 322-23

(emphasis added) (quoting Twombly, 550 U.S. at 553-54).

       Plaintiff cannot meet this burden where, as here, “‘common economic

experience,’ or the facts alleged in the complaint itself, show that independent self-

interest is an ‘obvious alternative explanation’ for defendants’ common behavior.” Id. at

326 (emphasis added). Here, Plaintiff has failed to plead any facts that, as Twombly and

Insurance Brokerage require, “rule out the possibility that the defendants were acting



                                              13
independently.” 618 F.3d at 321. The few facts that Plaintiff pleads with respect to

Defendants’ refusal to host his MMA events clearly demonstrate conduct consistent with

independent decision-making and that Defendants’ independent self-interest is an

“obvious alternative explanation” for Defendants’ conduct. See id. at 322-23.

       Specifically, with regard to the Sands Defendants, Plaintiff admits that he actually

promoted two events at the Sands Casino during his alleged boycott (Am. Compl. at ¶¶

44; 49-50) and was offered the opportunity to host an additional event, but declined

because he did not like the business terms offered. (Id. at ¶¶ 55; 57). In addition,

Plaintiff alleges that no MMA events have taken place at the Sands Casino since

Plaintiff’s last event because the other MMA promoters will also not agree to the

Casino’s “inflated terms.” (Id. at ¶ 59).

       With regard to both SugarHouse (see id. at ¶¶ 61-100) and Parx (see id. at ¶¶

101-131), Plaintiff’s Amended Complaint discloses that both of these casinos engaged

in a lengthy dialogue with Plaintiff but were non-committal about hosting his events and

ultimately declined. It is certainly probable that the harassing and threatening nature of

Plaintiff’’s constant communications with both Casinos and their representatives caused

each casino to unilaterally not want to enter into a business relationship with Plaintiff.

(Id. at ¶¶ 90-92; 117-119). See also id at ¶ 124 (“All of our decisions are not always

about the best financials, but with whom we are comfortable working with and we find

synergy with to be successful together.”) After all, in this country a business has “the

right to deal or not to deal with whomever it likes, as long as it does so independently.”

Laurel Sand & Gravel, Inc. v. CSX Transp. Inc. 924 F.2d 539, 542 (4th Cir. 1991).




                                             14
       Moreover, assuming, arguendo, that each of the three Casinos independently

decided to boycott XCC from doing MMA events at their event centers solely because of

Plaintiff’s previous suit, Plaintiff does not identify a single meeting, phone call, or

document in which an agreement concerning a group boycott was reached between any

of the Defendants. Nor does Plaintiff identify a single employee of any Defendant who

was involved in forming an unlawful agreement with an employee of another Defendant.

Finally, Plaintiff does not state any facts at all that would indicate that any alleged

agreement was even formed, or what it entailed.

       In short, nowhere in the Amended Complaint does Plaintiff allege any evidence

of a conspiracy that supports an inference of collusion. The Amended Complaint fails to

allege any facts demonstrating “traditional” noneconomic evidence of conspiracy. Ins.

Brokerage, 618 F.3d at 322. Instead, Plaintiff attempts to imply a conspiracy claim from

allegations that since he supplied the Defendants with better business proposals than

those of his competitors the fact that none of the three Defendants would enter into an

agreement with Plaintiff must mean that the Defendants engaged in a horizontal

conspiracy to boycott Plaintiff. In making this argument, Plaintiff ignores the other

allegations in the Amended Complaint that indicate purely unilateral conduct of each

Casino Defendant in not wanting to enter into a business relationship because of his

threatening and litigious actions. None of the allegations in the Amended Complaint

demonstrate that “the inference of rational independent choice is less attractive than

that of concerted action.” Ins. Brokerage, 618 F.3d at 323 & n.22 (quoting Lum v. Bank

of America, 361 F.3d 217, 230 (3d Cir. 2004)).




                                              15
       Accordingly, since Plaintiff has failed to plead an agreement, we need not reach

any of the other elements of claim under Section I of the Sherman Act and Count I will

be dismissed.

       In Count Two, Plaintiff alleges that Defendants (as well as previous defendants

Harrah’s Casino and Valley Forge Casino) are collective monopolists who have control

of essential facilities from Central to Eastern Pennsylvania to which Plaintiff needs

access in order to remain a viable competitor in the MMA industry. (Id. at ¶¶ 152-162).

        “[U]nder the ‘essential facilities’ or ‘bottleneck’ doctrine, ‘a business or group of

businesses which controls a scarce facility has an obligation to give competitors

reasonable access to it.’” Cyber Promotions, Inc. v. Am. Online, Inc., 948 F. Supp. 456,

460 (E.D. Pa. 1996) (citing Byars v. Bluff City News Co., Inc., 609 F.2d 843, 846, 856 &

n. 34 (6th Cir.1980). The elements of an essential facility claim are: “(1) control of the

essential facility by a monopolist; (2) the competitor's inability practically or reasonably

to duplicate the essential facility; (3) denial of the use of the facility to a competitor; and

(4) the feasibility of providing the facility.” Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90

F.3d 737, 748 (3d Cir. 1996).

       “An ‘essential facility’ is one that is not merely helpful but vital to the claimant’s

competitive viability.” Cyber Promotions, 948 F. Supp. at 463 (E.D. Pa. 1996). For

purposes of antitrust law, “essential means essential; it does not mean ‘the most

economical.’ Nor does it mean ‘best’ or ‘preferable.’ A facility is not essential even if it is

widely preferred by consumers and producers in the market, as long as there is an

alternative (albeit inferior) venue.” JamSports and Entertainment, LLC v. Paradena

Productions, Inc., 336 F. Supp. 2d 824, 839 (N.D. Ill. 2004).



                                              16
       Plaintiff’s own allegations in the Amended Complaint undermine any claim that

the event centers of the Defendant Casinos are essential facilities. Plaintiff alleges that

he has promoted MMA events longer than any promoter in the state’s history and that

XCC has been in existence for over eight years. (Am. Comp. at ¶¶ 3-4). Plaintiff further

alleges that he has promoted 16 of his 29 MMA events at the National Guard Armory in

Philadelphia and was scheduled to promote a 17th event at the armory on February 3,

2018. (Id. at ¶ 103). Obviously, an MMA event can take place in many different kinds of

venues. In fact, Plaintiff even admits that besides the casino event centers, other

venues exist such as the National Guard Armory for him to promote his MMA events.

By his own words he has ended up promoting MMA events in this state longer than any

other promoter. Plaintiff also alleges that as part of his settlement with Valley Forge

Casino and Harrah’s Casino in the previous case, Plaintiff agreed not to use their event

centers to promote any of his MMA events. (Id. at ¶ 40). Therefore, two of the five

casinos that Plaintiff alleges comprise the essential casino market are not available

because it was Plaintiff himself who agreed not to host events at these casino’s event

centers. Again, essential does not mean the most economical or the most preferable.

Plaintiff does not allege that attendance at his promotions has dwindled, that he has had

to raise ticket prices or that his fighters have refused to fight at venues other than

casinos. As long as Plaintiff has access to alternative venues such as the National

Guard Armory, hotels, arenas and other venues to promote his MMA events, even

though in Plaintiff’s view such venues are economically inferior to the casino event

centers, access to casino event centers is not essential to Plaintiff’s competitive viability.




                                             17
       The Court also notes that the essential facilities doctrine is applicable “only

where a party is being denied access to something necessary for that party to engage in

business which is controlled by his competitors.” Mid-South Grizzlies v. National

Football League, 550 F. Supp. 569-70 (E.D. Pa. 1982) (emphasis added).

       Plaintiff does not and cannot allege that any of the casino defendants are

competitors with Plaintiff. Indeed, Plaintiff alleges that Defendants own or manage

casino event facilities (or are employed by such), and that he promotes MMA events.

Plaintiff does not allege that he is in the casino business; nor does he allege that any of

the Defendants are in the business of promoting MMA events. Accordingly, he cannot

even establish that Defendants have denied an essential facility to a competitor.

       Plaintiff has filed a motion to for leave to file a second amended complaint. In

doing so, Plaintiff fails to take into consideration that he has already been given an

opportunity to amend his complaint after the Defendants filed motions to dismiss his

original complaint. Further, in light of the reasons cited above for dismissing his claims,

Plaintiff has not set forth any reason to believe that further amendment of his complaint

will cure the deficiencies identified by the Court. Phillips, 515 F.3d at 245 (3d Cir.2008)

(determining that dismissal without leave to amend is justified where the amendment

would be futile).

       An appropriate Order follows.




                                             18
